Filed 12/6/18 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                       STATE OF NORTH DAKOTA


                                   2018 ND 248


Indiana Nordin Sorlie,                                      Plaintiff and Appellant

      v.

Michael John Sorlie,                                       Defendant and Appellee


                                  No. 20180071


      Appeal from the District Court of Sargent County, Southeast Judicial District,
the Honorable Bradley A. Cruff, Judge.

      AFFIRMED.

      Per Curiam.

      Erica L. Chisholm, Wahpeton, ND, for plaintiff and appellant.

      Tracey R. Lindberg, Breckenridge, MN, for defendant and appellee.
                                    Sorlie v. Sorlie
                                     No. 20180071


       Per Curiam.
[¶1]   Indiana Sorlie appealed from a district court judgment awarding Michael Sorlie
primary residential responsibility of their minor child. Indiana Sorlie argues the
district court erred in applying the best interest factors and in awarding primary
residential responsibility to Michael Sorlie instead of to her, or, in the alternative, not
awarding equal residential responsibility to the parties. This Court reviews a district
court’s decision on primary residential responsibility under the clearly erroneous
standard. Rebenitsch v. Rebenitsch, 2018 ND 48, ¶ 4, 907 N.W.2d 41. Indiana Sorlie
did not request equal residential responsibility from the district court. We conclude
the court’s findings on the best interest factors and its award of primary residential
responsibility of the child to Michael Sorlie were not clearly erroneous. Follman v.
Follman, 2017 ND 58, ¶ 1, 891 N.W.2d 778. We summarily affirm the judgment
under N.D.R.App.P. 35.1(a)(2).
[¶2]   Gerald W. VandeWalle, C.J.
       Jerod E. Tufte
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen




                                            1